933 So. 2d 1259 (2006)
Angelena McPHERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-1674.
District Court of Appeal of Florida, First District.
July 24, 2006.
Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's June 21, 2006, Order, the instant appeal is dismissed for lack of jurisdiction.
DISMISSED.
ALLEN, DAVIS and THOMAS, JJ., concur.